276 U.S. 603
48 S.Ct. 338
276 U.S. 632
72 L.Ed. 726
The STATEN ISLAND RAPID TRANSIT COMPANY,  plaintiff in error,v.The TRANSIT COMMISSION OF THE STATE OF NEW YORK,  The STATEN ISLAND RAPID TRANSIT RAILWAY COMPANY and The  Staten Island Railway Company, plaintiffs in error,  v.  The TRANSIT COMMISSION OF the STATE OF NEW YORK.
No. 615.
No. 606.
Supreme Court of the United States
March 19, 1928

and
Mr. Frederick H. Wood, of New York City, for plaintiffs in error.
Mr. George P. Nicholson, of New York City, for respondent.
Mr. Clarence M. Lewis, of New York City, for defendant in error.
PER CURIAM.


1
The writs of error are dismissed for lack of jurisdiction in that the writs herein are not directed to a court, but to an administrative commission. Mr. Justice McREYNOLDS, Mr. Justice SANFORD, and Mr. Justice STONE entertain a different view.


2
The motions to amend the writs of error, or for other appropriate relief in the premises, or that the writs of error be treated as petitions for certiorari to the Court of Appeals of the State of New York, are denied.